The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                  Wednesday, February 4, 2015

                                      No. 04-14-00731-CR

                                     Stephanie M. TREJO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0086W
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        Appellant filed her first pro se motion to dismiss this appeal on October 28, 2014.
However, the motion was not signed by her retained attorney, Jesse G. Rivera, as required by
Rule 42.2(a). TEX. R. APP. P. 42.2(a). The clerk of this court attempted to contact appellant’s
counsel several times about the motion to dismiss but counsel did not respond. Therefore, the
pro se motion to dismiss was denied on November 17, 2014 for failure to comply with Rule
42.2(a). Appellant has now filed another pro se motion to dismiss the appeal accompanied by a
letter asking for the appointment of new counsel. The appellant’s brief is currently due on
February 11, 2015.

       Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
ABATE this case to the trial court and ORDER the trial court to conduct a hearing to answer the
following questions:

       (1) Does appellant desire to prosecute her appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
       as may be necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

       (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
       necessary, the trial court should address this issue even if new counsel is retained or
       substituted before the date of the hearing.
The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than thirty days after the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions. All appellate filing dates are ABATED pending further orders from this
court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court